Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements on Form S-3 and in the related Prospectuses and in the following Registration Statements on Form S-8 of Centex Corporation and subsidiaries: Form S-3 Registration No. 333-54722 Registration No. 333-54722-01 Registration No. 333-54722-02 Registration No. 333-117470 Registration No. 333-117470-01 Registration No. 333-117470-02 Registration No. 333-72893 Registration No. 333-155165 Registration No. 333-155165-01 Registration No. 333-155165-02 Form S-8 Registration No. 33-55083 Registration No. 333-68790-02 Registration No. 33-55083-01 Registration No. 333-100682 Registration No. 33-55083-02 Registration No. 333-100682-01 Registration No. 333-28229 Registration No. 333-100682-02 Registration No. 333-28229-01 Registration No. 333-103440 Registration No. 333-28229-02 Registration No. 333-103440-01 Registration No. 333-55717 Registration No. 333-103440-02 Registration No. 333-55717-01 Registration No. 333-107701 Registration No. 333-55717-02 Registration No. 333-107701-01 Registration No. 333-74185 Registration No. 333-107701-02 Registration No. 333-74185-01 Registration No. 333-109869 Registration No. 333-74185-02 Registration No. 333-109869-01 Registration No. 333-86041 Registration No. 333-109869-02 Registration No. 333-86041-01 Registration No. 333-110269 Registration No. 333-86041-02 Registration No. 333-110269-01 Registration No. 333-37956 Registration No. 333-110269-02 Registration No. 333-68790 Registration No. 33-44575 Registration No. 333-68790-01 Registration No. 333-152395 of our reports dated May 20, 2009, with respect to the consolidated financial statements of Centex Corporation and subsidiaries and the effectiveness of internal control over financial reporting of Centex Corporation and subsidiaries, included in this Annual Report (Form 10-K) for the year ended March 31, 2009. /s/ ERNST & YOUNG LLP Dallas,
